DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu et al. (US 2018/0162107 A1) (“Xu”).
With respect to claim 1, Xu discloses a molded porous composite article comprising a lofted core layer (abstr., 0008) comprising a web formed from inorganic reinforcing fibers – e.g. glass fibers, bicomponent fibers, a lofting agent and a thermoplastic material – the prepreg may comprise bicomponent fibers and a second type of fibers such as glass fibers (0008, 0045, 0046, 0047), wherein the web comprises open cell structures formed from the thermoplastic material, the inorganic reinforcing fibers, the bicomponent fibers, and the lofting agent (0045, 0046, 0075), wherein the lofting agent is trapped in the open cell structures of the formed web – the lofting agent comprises microspheres (0008), and since it is dispersed through the core (0045) comprising open cell structures such that void space is present in the core (0046), it would be obvious to one of ordinary skill in the art that the lofting agent is within the open cell structures, wherein the formed web comprises porosity of from 20% to 80% (0046), which overlaps the recited range of from about 20% to about 80%; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05), and wherein the bicomponent fibers comprise a core-shell arrangement (0050), wherein the shell material comprises polyolefin such as polypropylene (0050), the core material comprises polyethylene terephthalate or nylon (0006), and the thermoplastic material is polypropylene (0007, 0045, 047) as disclosed in the instant Specification ([0010], [0054], [0061], [0073]) thus, it would be obvious to one of ordinary skill in the art that the shell material of the shell of the core-shell arrangement comprises a melting point that is the same as a melting point of the thermoplastic material which is polypropylene (0007, 0045, 0047), and the core material – PET or nylon - of the core-shell arrangement comprises a melting point that is at least twenty degrees Celsius higher than the melting point of the thermoplastic material – polypropylene, as it is known in the art.
Regarding the recitation “wherein the molded porous composite article comprises a peak load of 10 N to about 40 N in the machine direction and a peak load of about 6 N to about 30 N in the cross direction at a molded thickness of about 2 mm to about 4 mm in both the machine and cross directions as tested by SAE J949_200904, since the reference discloses the article’s composition as recited in the instant Specification it would be expected that the article according to Xu has the peak load characteristics as recited in the claim.
Regarding claim 2, Xu teaches the article of claim 1.  Xu discloses the bicomponent fibers comprise a shell comprising a polyolefin and a core comprising a polyester or a polyamide (0006, 0050).
As to claim 3, Xu teaches the article of claim 2, wherein the bicomponent fiber comprises a shell comprising a polyolefin and a core comprising a polyester (0006, 0050).
With respect to claim 4, Xu teaches the article of claim 3, wherein the polyolefin comprises polyethylene (0050).
As to claim 6, Xu teaches the article of claim 5, wherein the polyester comprises polyethylene terephthalate (0006, 0050).
With respect to claim 7, Xu teaches the article of claim 2, wherein the polyamide comprises nylon (0006, 0050).
Regarding claim 18, Xu teaches the article of claim 1, wherein the article is an automotive headliner (0081).
As to claim 19, Xu teaches the article of claim 1, wherein the article is an automotive interior component (0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Nguyen (US 2007/0160799 A1).
With respect to claim 5, Xu teaches the article of claim 4, wherein the polyethylene can be a low density polyethylene (0050).  Xu is silent with respect to polyethylene being LLDPE.  Nguyen discloses a molded article suitable for headliners (abstr.), comprising bicomponent fibers wherein for fibers comprising polyester core LLDPE is used for shell (0023).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use linear low density polyethylene as the polyethylene in Xu as it is known in the art of molded articles comprising bicomponent fibers to use LLDPE as a shell; it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Xu teaches the article of claim 2, wherein the thermoplastic is polypropylene (0047), the lofting agent comprises expandable microspheres (0008, 0057), and the polyester of the core comprises polyethylene terephthalate (0006, 0050).    Xu teaches the polyolefin of the shell is low density polyethylene (0050), but Xu is silent with respect to polyethylene being LLDPE.  Nguyen discloses a molded article suitable for headliners (abstr.), comprising bicomponent fibers wherein for fibers comprising polyester core LLDPE is used for a shell (0023).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use linear low density polyethylene as the polyethylene in Xu as it is known in the art of molded articles comprising bicomponent fibers to use LLDPE as a shell; it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Xu teaches the article of claim 2, wherein the thermoplastic is polypropylene (0047), the lofting agent comprises expandable microspheres (0008, 0057), and the polyamide of the core comprises nylon (0006, 0050).  Xu teaches the polyolefin of the shell is low density polyethylene (0050), but Xu is silent with respect to polyethylene being LLDPE.  Nguyen discloses a molded article suitable for headliners (abstr.), comprising bicomponent fibers wherein for fibers comprising polyester core LLDPE is used for a shell (0023).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use linear low density polyethylene as the polyethylene in Xu as it is known in the art of molded articles comprising bicomponent fibers to use LLDPE as a shell; it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 10, Xu teaches the article of claim 2, wherein the thermoplastic is polypropylene (0047), the reinforcing fibers comprise glass fibers (0048), the bicomponent fibers comprise polyester or polyamide in the core (0006, 0050), the lofting agent comprises expandable microspheres (0008, 0057).  Regarding a melting point of the polyester or polyamide in the core being at least twenty degrees Celsius higher than a melting point of the thermoplastic material, the core material comprises polyethylene terephthalate or nylon (0006), the thermoplastic material being polypropylene (0007, 0045, 0047) as disclosed in the instant Specification, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a melting point of the polyester or polyamide in the core is at least twenty degrees Celsius higher than a melting point of the thermoplastic material.
Xu teaches bicomponent fibers comprise low density polyethylene in the shell (0006, 0050), but Xu is silent with respect to polyethylene being LLDPE.  Nguyen discloses a molded article suitable for headliners (abstr.), comprising bicomponent fibers wherein for fibers comprising polyester core LLDPE is used for a shell (0023).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use linear low density polyethylene as the polyethylene in Xu as it is known in the art of molded articles comprising bicomponent fibers to use LLDPE as a shell; it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, Xu and Nguyen teach the article of claim 10.  Nguyen discloses the article has stiffness overlapping the stiffness of claim 11 (Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xu’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having stiffness as the article of Nguyen.
As to claim 12, Xu and Nguyen teach the article of claim 10.  Nguyen discloses the article has flexural strength overlapping the strength of claim 12 (0031, Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xu’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having flexural strength as the article of Nguyen.
As to claim 13, Xu and Nguyen teach the article of claim 10.  The references are silent with respect to flexural modulus of the article as recited in the claim, however, since the references teach all of the elements of the article of claim 13, it would be expected that the article according to the references has a flexural modulus in the machine direction and a flexural modulus in the cross direction satisfying the ranges of claim 13.
Regarding claim 14, Xu and Nguyen teach the article of claim 10.  Nguyen discloses the article has stiffness overlapping the stiffness of claim 14 (0031, Table 1). Nguyen discloses the article has flexural strength overlapping the strength of claim 14 (0031, Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xu’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having flexural strength and stiffness as the article of Nguyen.
With respect to claim 15, Xu and Nguyen teach the article of claim 10.  Nguyen discloses the article has stiffness overlapping the stiffness of claim 11 (Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xu’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having stiffness as the article of Nguyen.  The references are silent with respect to flexural modulus of the article as recited in the claim, however, since the references teach all of the elements of the article of claim 15, it would be expected that the article according to the references has a flexural modulus in the machine direction and a flexural modulus in the cross direction satisfying the ranges of claim 15.
Regarding claim 16, Xu and Nguyen teach the article of claim 10.  Nguyen discloses the article has flexural strength overlapping the strength of claim 16 (0031, Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xu’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having flexural strength as the article of Nguyen.  The references are silent with respect to flexural modulus of the article as recited in the claim, however, since the references teach all of the elements of the article of claim 16, it would be expected that the article according to the references has a flexural modulus in the machine direction and a flexural modulus in the cross direction satisfying the ranges of claim 16.
As to claim 17, Xu and Nguyen teach the article of claim 10.  Nguyen discloses the article has stiffness overlapping the stiffness of claim 17 (Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xi’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having stiffness as the article of Nguyen.  Nguyen discloses the article has flexural strength overlapping the strength of claim 17 (0031, Table 1); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Since Nguyen’s article can be used as a headliner (abstr.) and Xu’s article can be used as a headliner (0081, 0082), it would have been obvious to one of ordinary skill in the art to form the article of Xu having flexural strength as the article of Nguyen.  The references are silent with respect to flexural modulus of the article as recited in the claim, however, since the references teach all of the elements of the article of claim 17, it would be expected that the article according to the references has a flexural modulus in the machine direction and a flexural modulus in the cross direction satisfying the ranges of claim 17.


Response to Arguments
Applicant’s arguments filed on Oct. 11, 2022 have been fully considered.
The Applicant has argued there is no express teaching or suggestion in Xu regarding the peak load values as recited in claim 1, the teachings of Xu being generic and not specific enough to render obvious or anticipate a claim that recites specific materials and properties.  The Examiner notes Xu discloses the elements of the lofted core layer comprising a web as recited in claim 1, and since the reference discloses the article’s composition as recited in the instant Specification it would be expected that the article according to Xu has the peak load characteristics as recited in the claim.
The Applicant has argued the nonwoven batt of Nguyen is more analogous to the skin layers of Xu and it is not the same as the web of claim 1, and combining the nonwoven batt of Nguyen with skins of Xu would not result in the same subject matter of amended claim 1 and dependent claims 5 and 8-17.  The Examiner notes in the rejection Nguyen was not cited to combine batt of Nguyen with skins of Xu, but for the teaching of bicomponent fibers which comprise polyester core and a shell formed of LLDPE to show that it is known in the art of molded articles comprising bicomponent fibers to use LLDPE as a shell material, as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783